DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment of claims 20-26 are acknowledged by the Examiner.
	Applicant’s addition of claim 27 is acknowledged by the Examiner. 
	Applicant’s amendments of claims 20-26 have overcome the previous rejection under 35 U.S.C. 112(b). As such the rejections under 35 U.S.C. 112(b) are withdrawn. 
	Currently claims 20-27 are pending in the application. 
Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive.  
In regards to Applicant’s arguments that Jovick does not disclose teach or suggest “the lower hinge portion to comprise a catch, wherein the catch forces the elongate spring element rearward and slides downward along the spring element with a substantially constant force against the elongate spring”, Examiner respectfully disagrees. Looking to Applicant’s specification, lines 101-112 depict the catch (3d) as only being the upper edge of the front plate (3c) with no other defining features present to suggest that the catch is a separate feature from the front plate. It can clearly be seen in Jovick figures 1-3 that feature 32 (which, as established in the non-final rejection dated 03/03/2021 is a portion of the lower hinge due to connections to relied upon structures) comprises a similar upper edge of the front plate portion and therefore comprises a catch that performs the claimed functions.

In regards to Applicant’s arguments that Jovick does not disclose a void. Examiner respectfully disagrees and asserts that socket 32 of Jovick does in fact disclose a void. Examiner points to the Merriam-Webster dictionary definition of Void: “OPENING, GAP” (see https://www.merriam-webster.com/dictionary/void). Examiner now points to the definition of socket as provided by the Merriam-Webster dictionary: “an opening or hollow that forms a holder for something” (see https://www.merriam-webster.com/dictionary/socket). Therefore since a void and socket are both “openings” and hold linear spring elements, the opening of the socket 32 which holds the linear spring element 12 is construed to be a void. 
.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the elongate spring element" in lines 16 and 17.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, 
Claims 21-27 are rejected under 35 U.S.C. 112(b) due to their dependency from a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-24, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jovick (US 2,587,166) in view of Yakimovich et al. (US 2006/0206043 A1) (hereinafter Yakimovich).
In regards to claim 20, Jovick discloses a knee brace (knee brace; see [Col 1 ln 1-10]; see Figure 1) comprising: 
an upper frame portion (35; see [Col 2 ln 38-43]; see Figure 1), wherein the upper frame portion (35) is configured to engage a portion of a human leg above a knee (see Figure 1); 
a lower frame portion (37; see [Col 2 ln 38-43]; see Figure 1), wherein the lower frame portion (37) is configured to engage a portion of the human leg below the knee (see Figure 1); 
an upper hinge portion (10, 17, 17 being directly connected to 27 is construed to be a hinge portion, 10 directly connected to 17 is likewise also construed to be a hinge portion, together they form a unitary portion of hinge 27 and are therefore construed to be an upper hinge portion; see [Col 2 ln 10-28]; see Figure 1) attached to the upper frame portion (35; see Figure 1); 
a lower hinge portion (11, 22; 22 being directly connected to 27 is construed to be a hinge portion, 11 directly connected to 22 is likewise also construed to be a hinge portion, together they form a unitary portion of hinge 27 and are therefore construed to be an upper hinge portion; see [Col 2 ln 10-28]; see Figure 1) attached to the lower frame portion (37; see Figure 1); 
wherein the lower hinge portion (11, 22) is connected to the upper hinge portion (10, 17) via a hinge (27; see [Col 2 ln 20-28]; see Figure 1); 
a spring bracket (30; see [Col 2 ln 29-37]; see Figure 2) attached to the upper hinge portion (10, 17; see Figure 1), wherein the spring bracket (30) comprises: an elongate linear spring element (12; see [Col 2 ln 6-10]; see Figure 1);
a catch (upper edge of 32 as indicated in annotated figure 1 below; upper edge of 32 is construed to be a catch based on Applicant’s specification, lines 101-112 depict the catch (3d) as only being the upper edge of the front plate (3c) with no other defining features present to suggest that the catch is a separate feature from the front plate, thus since the upper edge of 32 forms the upper edge of the front plate of 32, it is construed to be a catch) located on the lower hinge portion (11, 22; 32 (and its upper edge) are construed to be a portion of 11 and 22 due to its direct connection to 11); 
wherein, the lower frame portion (37) is configured to move from a first position (see Figure 1) to a second bent position (see Figure 3) about the hinge (27) as a user bends its knee; 
wherein the catch (upper edge of 32) forces elongate linear spring element (12) rearward and slides downward along the spring element (12; see figures 1 and 3 that the upper edge of 32 forces the elongate linear spring element rearwards as well as slides down along 12; see Jovick [col 2 ln 29-38]) with a substantially constant force against the elongate spring element (12; see figures 1 and 3 that due to 32’s fixed connection the relative position of 32 is fixed with respect to 22 and 11, thus as a user’s leg rotates from a first to a second position, the force exerted on 12,  while 12 deflects rearward and the upper edge of 32 slides downward along 12, is substantially constant; as further evidenced by Applicant’s Specification [lines 46-63] disclosing that a substantially constant force is generated by rearward spring deflection and the catch sliding along the elongate linear spring element); 
wherein the lower frame portion (37) is configured to return from the second bent position (see Figure 3) to the first position (see Figure 1) about the hinge (27) as the user extends its leg; 
wherein the elongate linear spring element (12) is configured to apply the constant force throughout the movement of the lower frame portion (37) from the second bent position (see Figure 3) to the first position (see Figure 1; Applicant states that the constant force is generated by changing the application radius of the moment-arm at which spring element is deflecting (by sliding back down the front plate; see Applicant’s specification [ln 175-185]); Jovick discloses that 12 slides within 29 (see [Col 2 In 29-37]) and changes the moment-arm (via sliding back into 29; see Figure 3 vs Figure 1) it is therefore construed that since 12 of Jovick performs the same function used to generate a constant force as described by Applicant, that 12 generates a constant force when returning to the first position as well).

    PNG
    media_image1.png
    402
    417
    media_image1.png
    Greyscale

 the hinge that connects the lower hinge portion to the upper hinge portion comprises an axle.
However, Yakimovich teaches an analogous hinge joint (40; see [0072]; see Figure 4); comprising an analogous upper hinge portion (20; see [0074]; see figure 4), an analogous lower hinge portion (21; see [0074]; see Figure 4) wherein the upper hinge portion (20) and the lower hinge portion (21) are connected via an axle (1 is construed to be an axle based in the Merriam -Webster dictionary definition of axle: “a pin or shaft” (see https://www.merriam-webster.com/dictionary/axle); see [0074]; see Figure 4; further see [0083] in reference to a bushing being inserted between disc plate and 1, this is construed to be equivalent to Applicant’s own axle defined by Applicant’s specification (see Specification lines 121-129)) for the purpose of connecting and facilitating rotation about the axis defined by the pin (see [0074]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the hinge as disclosed by Jovick, and to have added the axle as taught by Yakimovich in order to have provided an improved hinge that would add the benefit of connecting the lower hinge to the upper hinge, and to facilitate rotation of the lower hinge relative to the upper hinge about the axis defined by the axle (see [0074]).
In regards to claim 21, Jovick as modified by Yakimovich discloses the invention as discussed above.
Jovick further discloses wherein the upper hinge portion (10, 17) comprises at least one slot (while not seen, since 31 is defined as being a rivet (see [Col 2 ln 29-37]), there is a required slot in both 10 and 30 to facilitate the first insertion prior to fastening 31 permanently as evidenced by: https://www.youtube.com/watch?v=9aoXmzdSf_I), wherein the spring bracket comprises at least one tab (tab is defined by the Merriam-Webster dictionary as: “a short projecting device” (see https://www.merriam-webster.com/dictionary/tab); 31 being a short projecting device from 30, is therefore construed to be a tab), and wherein the tab (31) is adapted to be secured within the slot (see Figure 2), thereby attaching the spring bracket (30) to the upper hinge (see 112b interpretation above; 10, 17).
In regards to claim 22, Jovick as modified by Yakimovich discloses the invention as discussed above.
Jovick further discloses wherein the lower hinge portion (11, 22) comprises (as stated above, 32 is construed to be a portion of 11 due to their direct engagement): a left plate (as indicated by A in annotated Figure 4 below) and a right plate (as indicated by B in annotated Figure 4 below) oriented parallel to each other (see Figure 4); a front plate (as indicated by C in annotated Figure 4 below) located between the left plate (A) and right plate (B) thereby defining an open prismatic box (32; see [Col 2 ln 29-37]; see Figures 2-4) having a void therein (see [Col 2 ln 29-37]; see Figures 2-4); wherein the front plate (C) engages the elongate linear spring element (12) when the lower frame portion (37) moves from the first position (see Figure 1) to the second bent position (see Figure 3), thereby creating a fulcrum (Fulcrum is defined by the Merriam-Webster Dictionary as: “one that supplies capability for action” (see https://www.merriam-webster.com/dictionary/fulcrum); see Figure 3 and 4 below that as 12 bends, 12 engages with C while trying to regain its original state (flat), further see Figure 3 that 12 creates (via bending and storing energy in the bend) a capability for a restoring action due to the inherent nature of a spring wanting to return to its equilibrium state (in the instant case of 12, the equilibrium state of being flat/straight)).

    PNG
    media_image2.png
    161
    249
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    528
    633
    media_image3.png
    Greyscale

In regards to claim 23, Jovick as modified by Yakimovich discloses the invention as discussed above.
Jovick further discloses wherein the upper hinge portion (10, 17) comprises at least one attachment point (15; see [Col 2 ln 11-17]; see Figure 1); and wherein the knee brace (knee comprises a strap (13; see [Col 2 ln 11-17]); see Figure 1) connected to the attachment point (15; see Figure 1), and wherein the strap (13) is configured to engage the leg of the user above the knee to secure the knee brace (knee brace) to the leg of the user (see Figure 1).
In regards to claim 24, Jovick as modified by Yakimovich discloses the invention as discussed above.
Jovick further discloses wherein the lower hinge portion (11, 22) comprises another attachment point (16; see [Col 2 ln 11-17]; see Figure 1); and wherein the knee brace (knee brace) comprises a second strap (14; see [Col 2 ln 11-17]; see Figure 1) connected to the another attachment point (16), and wherein the strap (14) is configured to engage the leg of the user below the knee to secure the knee brace (knee brace) to the leg of the user (see Figure 1).
In regards to claim 26, Jovick as modified by Yakimovich discloses the invention as discussed above.
Jovick further discloses wherein a lower portion of the elongate liner spring element (12) is configured to move within the prismatic box (32) of the lower hinge portion (11, 22) during movement of the lower frame portion (37) from the first position (see Figure 1) to the second position (see Figure 3; see [Col 2 ln 29-37] in reference to an end (a lower portion) of 12 being inserted into 32, and capable of movement (sliding) within 32).
In regards to claim 27, Jovick as modified by Yakimovich discloses the invention as discussed above.
Jovick further discloses wherein the elongate linear spring element (12) is not attached to the lower hinge portion (11,22; attach (and therefore attached) is defined by the Merriam-Webster Dictionary as: “to make fast (as by tying or gluing)” (see https://www.merriam-webster.com/dictionary/attach); see Figure 1 that 32 (which makes up a portion of 11 due to its .

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jovick (US 2,587,166) in view of Yakimovich et al. (US 2006/0206043 A1) (hereinafter Yakimovich) as applied to claims 20-24, and 26 above, and further in view of Ghahfarokhi et al. (US 2016/0175134 A1) (hereinafter Ghahfarokhi) with extrinsic evidence provided by Clearwater Composites (https://www.clearwatercomposites.com/resources/advantages-of-carbon-fiber/).
In regards to claim 25, Jovick as modified by Yakimovich discloses the invention as discussed above.
Jovick as modified by Yakimovich does not disclose wherein the elongate linear spring element is a carbon fiber spring element.
However, Ghahfarokhi teaches an analogous knee brace (100; see [0028]; see Figure 1); comprising an upper frame portion (as indicated by D in annotated Figure 4 below), a lower frame portion (as indicated by E in annotated Figure 4 below), an upper hinge portion (12; see [0026]; see Figure 1), a lower hinge portion (54; see [0031]; see Figure 1), and an elongate linear spring element (28; see [0030]; see Figure 1); wherein the elongate linear spring element (28) is a carbon fiber spring element (see [0011]) for the purpose of providing a spring that would add the multiple benefits of carbon fiber (as evidenced by https://www.clearwatercomposites.com/resources/advantages-of-carbon-fiber/)

    PNG
    media_image4.png
    819
    349
    media_image4.png
    Greyscale

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786    

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786